Citation Nr: 0911811	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-04 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
osteopenia and chondromalacia, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for right knee 
osteopenia and chondromalacia, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for low back 
syndrome with degenerative disc disease, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Color.  In February 2007, the Veteran testified at a 
video hearing before the undersigned.  In June 2007, the 
Board remanded the appeal for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board finds that a second remand is 
required in this appeal because the RO/AMC failed to issue a 
supplemental statement of the case after undertaking the 
development ordered by the Board in June 2007, which 
development included obtaining a VA examination in September 
2008 to ascertain the current severity of his service 
connected disabilities.  See 38 C.F.R. § 19.31 (2008).  

Since the Veteran's appeal was last before the Board, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which affects VA's duty to notify in increased rating 
claims such as this one.  Therefore, on remand, the Veteran 
should be provided with additional 38 U.S.C.A. § 5103(a) 
(West 2002) notice that complies with the Court's holding in 
Vazquez-Flores.

In readjudicating the knee claims, the RO should be mindful 
of VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOPGCPREC 09-04 (September 17, 2004), 69 Fed. Reg. 59990 
(2004) as well as the Court's holdings in DeLuca v. Brown, 
8 Vet. App. 202 (1995) and Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should provided the 
Veteran with Veterans Claims Assistance 
Act of 2000 notice in accordance with the 
Court's holding in Vazquez-Flores, 
38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002), and 38 C.F.R. § 3.159 (2008) which 
notice includes, among other things, 
notice of what evidence has been received 
and not received by VA, who has the duty 
to request evidence, and in addition to 
providing evidence that his service-
connected disabilities have worsened or 
increased in severity he should be asked 
to submit evidence of the effect such 
worsening or increase in severity has had 
on his employment and daily life.  In 
addition, the Veteran should be provided 
notice of the rating criteria set forth 
in 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (effective prior to September 26, 
2003) and 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (effective as of 
September 26, 2003). 

2.  Thereafter, the RO/AMC must 
readjudicate the Veteran's claims.  Such 
readjudication should take into account 
whether "staged" ratings are 
appropriate.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  As to the knee 
claims, such readjudication should take 
into account VAOPGCPREC 23-97; VAOPGCPREC 
9-98; and VAOPGCPREC 09-04.  The RO/AMC 
should also take into account the Court's 
holding in DeLuca, supra.  

3.  The RO/AMC must thereafter provide 
the Veteran with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits since 
the January 2007 SSOC and all applicable 
laws and regulations considered pertinent 
to the issues currently on appeal 
including VAOPGCPREC 23-97; VAOPGCPREC 9-
98; and VAOPGCPREC 09-04.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

